Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida WO 2017/038111 in view of Okano et al. Publication No. US 2011/0150697.
	Regarding claim 1, Nishida discloses a device for ionizing air, which comprises a case [Fig. 7, 101] and, in said case; 
a blower [Fig. 7, 103], which comprises a rotor to generate a pulsed airflow and an exhaust pipe [Fig. 7, 102] to channel this flow;
a device [Fig. 1, 1(2)] for producing ions, which comprises:
a high-voltage electrical generator [Fig. 3a, 13];
at least one electrode connected to the generator and of which a free end formed of a cluster of filaments made of conductive material [Fig. 3a, 21, 22], extends to the right of the exhaust pipe to release ions there by corona discharge [as shown in Fig. 7];
the device further comprises: comprising - a diffuser [Fig. 7, extended part of 101] provide with a stub pipe that extends in the continuation of the exhaust duct. 
	However, Nishida does not disclose a compression chamber, with an expander which extends the pipe and comprises a series of channels which extend from an inner face of the expander adjoining the compression chamber to an opposite outer face.
	Okano discloses a blower with an ion generator.  Okano discloses a diffuser [Fig. 2, 6-10] comprising a compression chamber [Fig. 2k, 6] and a divergent section [Fig. 2, 8, 14] extending the stub pipe comprising a series of channels extending from an inner face of the divergent section adjoining the compression chamber, to an oppose outer face [Fig. 4, 6a, 6b, Fig. 2].
	Nishida and Okano are analogous blowers comprising ion generators.  It would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to incorporate Okano’s compression chambers with pipe and a series of channels, into Nishida, for the benefit of having an increased bactericidal effect [Okano, par. 0083].
	Regarding claim 2, Okano discloses that the channels will be deviated from one another from the inner face of the expander to the outer face thereof [as shown in Fig. 2 and Fig. 4].
	Regarding claim 3, Okano discloses that wherein each channel will be narrowed from the inner face to the outer face thereof.  Fig. 2 and Fig. 4 show that the channels are narrowed at the inner face and wide at the outer face.  However, it would have been obvious matter of design choice to have the channels narrow from the inner to the outer face, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 9, Okano discloses that the case comprises a base [Fig. 2, leg portions 2a with a bottom of the housing 2] and a cover [Fig. 2, the top portion of the housing 2] provided with perforations [Fig. 2, 10a-10d] at least to the right of the diffuser.
	Regarding claim 10, Okano further comprises an electronic control board [Fig. 6, control system as shown] provided with a switch for opening or closing a circuit for electrically supplying the generator [par. 0085 and 86 suggest that the operation unit receives a command from the CPU to drive or stop the ion diffusion apparatus, therefore, the on/off button is inherently part of the control unit], in that wherein the case is provided with a pushbutton coupled with the switch.  The blower/moter housing has a pushbutton to turn on and off the operation of the blower, which is well known in the art. The Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter.    
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not further comprise a metal ring surrounding the free end of the electrode. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836